Name: Commission Implementing Regulation (EU) 2015/2063 of 17 November 2015 on the granting of unlimited duty-free access to the Union for 2016 to certain goods originating in Norway resulting from the processing of agricultural products covered by Regulation (EU) No 510/2014 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  trade;  tariff policy;  Europe
 Date Published: nan

 18.11.2015 EN Official Journal of the European Union L 301/10 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2063 of 17 November 2015 on the granting of unlimited duty-free access to the Union for 2016 to certain goods originating in Norway resulting from the processing of agricultural products covered by Regulation (EU) No 510/2014 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2014 of the European Parliament and of the Council of 16 April 2014 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products and repealing Council Regulations (EC) No 1216/2009 and (EC) No 614/2009 (1), and in particular Article 16(1)(a) thereof, Having regard to Council Decision 2004/859/EC of 25 October 2004 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (2), and in particular Article 3 thereof, Whereas: (1) Protocol 2 to the Agreement between the European Economic Community and the Kingdom of Norway of 14 May 1973 (3) (the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway) and Protocol 3 to the EEA Agreement (4) determine the trade arrangements for certain agricultural and processed agricultural products between the Contracting Parties. (2) Protocol 3 to the EEA Agreement provides for a zero rate of duty for waters containing added sugar or other sweetening matter or flavoured, classified under CN code 2202 10 00, and other non-alcoholic beverages, not containing products of headings 0401 to 0404 or fat obtained from products of headings 0401 to 0404, classified under CN code 2202 90 10. (3) The zero rate of duty for those waters and those other beverages has temporarily, for an unlimited period of time, been suspended for Norway by the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (5) (hereinafter referred to as the Agreement in the form of an Exchange of Letters) approved by Decision 2004/859/EC. In accordance with the Agreement in the form of an Exchange of Letters, duty-free imports of goods with CN codes 2202 10 00 and ex 2202 90 10 that originate in Norway are to be allowed only within the limits of a duty-free quota. A duty is to be paid for imports that exceed the quota allocation. (4) Furthermore, the Agreement in the form of an Exchange of Letters requires that the products in question be granted unlimited duty-free access to the Union if the tariff quota has not been exhausted by 31 October of the previous year. According to data provided to the Commission, the annual quota for 2015 for the waters and beverages in question opened by Commission Implementing Regulation (EU) No 1130/2014 (6) had not been exhausted by 31 October 2015. Therefore, the products in question should be granted unlimited duty free access to the Union from 1 January to 31 December 2016. (5) Therefore the temporary suspension of the duty free regime applied under Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway shall not be applied for year 2016. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January to 31 December 2016, the goods classified under CN codes 2202 10 00 (waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured) and ex 2202 90 11, ex 2202 90 15 and ex 2202 90 19 (other non-alcoholic beverages containing sugar (sucrose or invert sugar)  TARIC subdivisions 11 and 19) originating in Norway shall be granted unlimited duty free access to the Union. 2. The rules of origin applicable to the goods referred to in paragraph 1 shall be those set out in Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Norway of 14 May 1973. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 150, 20.5.2014, p. 1. (2) OJ L 370, 17.12.2004, p. 70. (3) OJ L 171, 27.6.1973, p. 2. (4) OJ L 1, 3.1.1994, p. 3. (5) OJ L 370, 17.12.2004, p. 72. (6) Commission Implementing Regulation (EU) No 1130/2014 of 22 October 2014 opening a tariff quota for the year 2015 for the importation into the European Union of certain goods originating in Norway resulting from the processing of agricultural products covered by Regulation (EU) No 510/2014 of the European Parliament and of the Council (OJ L 305, 24.10.2014, p. 104).